tcmemo_2011_202 united_states tax_court michelle pounds petitioner and darryl johnson intervenor v commissioner of internal revenue respondent docket no filed date gregg c goodwin and danielle k schulte for petitioner darryl johnson pro_se ann l darnold for respondent memorandum findings_of_fact and opinion paris judge intervenor seeks review of respondent’s final_determination that petitioner is entitled to relief from joint_and_several_liability under sec_6015 c with respect to a deficiency in income_tax of dollar_figure for tax_year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference both petitioner and intervenor resided in kansas at the time the petition and the notice of intervention were filed background michelle pounds petitioner and darryl johnson intervenor were married on date the couple’s marriage ended in a physical separation in date a legal_separation on date and finally a divorce on date before and during the marriage petitioner worked for intervenor in intervenor’s automobile repossession business_company intervenor and petitioner started dating when petitioner was a teenager and dated off and on approximately years before getting married 1section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times and or in effect for the year at issue rule references are to the tax_court rules_of_practice and procedure 2though the couple did not receive a divorce decree until date petitioner and intervenor physically separated in date when petitioner moved out of the house in which intervenor lived and ran his automobile repossession business petitioner initially stayed with a friend and later moved into an apartment in date petitioner’s role at the company during the taxable_year at issue petitioner worked as an office manager and a secretary in intervenor’s company roles she filled before and during the marriage intervenor was in the automobile repossession industry and was a sole_proprietor throughout all of the periods discussed in this opinion the company was operated out of the backyard of the peck kansas home as the office manager petitioner’s primary duty was data entry of receipts for the recovery_of the automobiles however she also helped to repossess vehicles when necessary make reports on the conditions of the vehicles and talk to banks about the recovery_of their automobiles petitioner never held an ownership_interest in the company in her role as a secretary petitioner was always treated as an employee of the company and was paid a salary for her work in addition to her salary intervenor sometimes paid petitioner lump sums of money to stay away after they had had an argument all of these payments were made by checks intervenor signed using the company checking account after the separation but before the divorce petitioner continued to work for intervenor sporadically 3intervenor did not observe business formalities during his management of the company intervenor used the company account for both personal and business_expenses even though petitioner frequently wrote checks for the company’s expenses and presented them to intervenor to sign petitioner had no signing authority on the company bank account during the tax_year at issue or at any other time as she moved in and out of the peck kansas house depending on their relationship status at the moment before and during the marriage intervenor and petitioner rarely if ever discussed business or financial matters even though petitioner worked as a secretary petitioner was never involved with the overall financial health or reporting of the company and was unaware of the company’s financial position at any given time in fact intervenor’s stepmother linda johnson was employed with the company from its inception and even though she had no formal accounting experience was in charge of the company’s accounting intervenor’s stepmother testified that while in that role in as company accountant she took only week off and handed the accounting books to petitioner upon her return intervenor’s stepmother realized that petitioner had done no accounting work and intervenor’s stepmother had to work hard to update the company’s records intervenor and petitioner’s relationship intervenor and petitioner had a tumultuous personal relationship the first sign of domestic violence was on date years before their marriage when petitioner filed a police report with the wichita police department alleging battery 4testimony offered at trial showed that no formal financial statements were ever prepared for the company and intervenor admitted that although he should have been he was never concerned with the formalities of running the company including accounting and the tax consequences of its operations and domestic violence by intervenor despite this incident petitioner and intervenor were married on date the relationship however remained rocky in date petitioner moved out of intervenor’s home and in with a friend until she got her own apartment in date on date a second incident occurred between petitioner and intervenor after which petitioner filed an incident report with the wichita police department alleging intimidation by intervenor a few months later in date petitioner signed a search warrant which allowed local law enforcement officers in peck to search the house and yard for stolen vehicles and parts furious with petitioner because she allowed the police to search their house for stolen car parts pursuant to a search warrant intervenor filed a petition for a protective_order against petitioner on date on date the protective_order was served on petitioner granting intervenor exclusive possession of the peck kansas home intervenor and petitioner continued their relationship despite the protective_order on date intervenor and petitioner jointly signed an application_for a mortgage on the house in peck kansas however the relationship continued to be a struggle and on date petitioner signed a quitclaim_deed which relinquished her interest in the home and gave intervenor sole possession on that same day and with intervenor making the downpayment petitioner purchased her own home in wichita kansas at some point during the day intervenor and petitioner had an altercation that resulted in intervenor’s breaking petitioner’s jaw as a result petitioner spent days in the hospital consequently on date petitioner sought a protective_order precluding intervenor from entering or coming around her new wichita kansas home the district_court of sedgwick county had a hearing and issued that protective_order on date despite their previous issues and the protective orders intervenor and petitioner reunited to celebrate the christmas holiday in however on date trouble arose again and petitioner filed another police report with the wichita police department alleging intimidation by intervenor even though they had been physically separated for months at the time the couple legally_separated on date pursuant to a separation agreement drafted by intervenor and executed on that day petitioner retained possession of a dodge pickup truck for which intervenor continued to make payments and a joint restraining order was issued just days later on date petitioner filed another police report alleging intervenor had been shooting paintballs at her house and intimidating her with harassing phone calls on date petitioner and intervenor were issued a divorce decree the divorce was uncontested and intervenor was awarded the home in peck kansas where he lived and ran his business the divorce decree provided that petitioner and intervenor were responsible for filing separate federal and state_income_tax returns however the joint returns filed for tax_year and prior years would continue to be the joint responsibility of petitioner and intervenor consequently intervenor testified that he and petitioner were expecting an dollar_figure credit from their tax_return for tax_year and pursuant to the divorce decree which mandated that they split the tax_liability they were expecting to split that refund upon 5the divorce decree was drafted by the attorney whom intervenor had used for his personal and the company’s legal issues neither petitioner nor intervenor contested the divorce so they decided to use one attorney for efficiency however petitioner did not seek independent counsel or know she had the right to seek independent counsel to ensure her interests were being represented and to avoid the apparent conflict of interest petitioner signed the divorce decree pro_se as neither party felt it was necessary to incur additional legal fees receipt in addition to obtaining a divorce both petitioner and intervenor filed for bankruptcy that month the income_tax return on date the parties signed an engagement letter to hire a certified_public_accountant c p a to prepare their joint income_tax return return and promised to present the c p a with the complete and correct information necessary for him to prepare the return in date intervenor and petitioner timely requested an extension of time to file their return the return was untimely filed on date because of the strains of their relationship petitioner was unaware of the contents of the return intervenor was the sole party responsible for gathering and reviewing the documents to be presented to the c p a who prepared the return in fact petitioner had no idea of the contents of the return and knew only that intervenor had promised that he would expedite their divorce if she promptly signed the tax_return intervenor 6on the return an dollar_figure credit from an overpayment on the tax_year return was applied to their return to reduce their tax_liability petitioner and intervenor received neither the refund nor the credit because they were never entitled to the credit upon audit it was conceded that the tax calculations for tax years and were erroneous and petitioner and intervenor never had an overpayment 7intervenor paid the costs of both his and petitioner’s bankruptcies and petitioner were divorced just days before petitioner’s signing the tax_return tax audit the return was selected for an audit which began in and concluded on date the return reported no tax due with the only items on the return being a dollar_figure state_income_tax refund and a loss on schedule c profit or loss from business of dollar_figure from the company totaling an overall loss for that year of dollar_figure the auditor however determined that tax was due and made adjustments to the return including the disallowance of schedule c deductions of dollar_figure which were claimed for interest car and truck expenses insurance repairs and other miscellaneous expenses the auditor also determined that schedule c income of dollar_figure was unreported as was a capital_gain of dollar_figure related to foreclosure of a business property in total the auditor determined that petitioner and intervenor owed dollar_figure in taxes for and dollar_figure in interest as of date petitioner and intervenor both agreed to the assessment of the deficiency by signing a form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment on date intervenor and petitioner signed a form_4549 income_tax examination changes and consented to the assessment of the tax_deficiency of dollar_figure as a result of the audit intervenor provided all of the information to the auditor for the examination including all of the information regarding the business activities however the record reflects that the auditor contacted petitioner regularly and unsuccessfully for records or information regarding the company petitioner was unable to produce any records as she never was responsible for or knew of the details of the company’s finances assessment was made on date petitioner seeks relief under sec_6015 from joint_and_several_liability for the deficiency determined by audit on date petitioner submitted timely to respondent a form_8857 request for innocent spouse relief seeking relief from joint_and_several_liability under sec_6015 for tax_year on date intervenor signed and submitted a completed form questionnaire for non-requesting spouse to respondent on date respondent made a preliminary determination that relief would be denied under sec_6015 for that year petitioner then sought appeals review of that determination and appeals determined that the case should have been reviewed for relief under sec_6015 or c since the 8petitioner alleged and the audit income adjustments reflect that intervenor made kickbacks on insurance fraud relating to cars that received hail damage while in his possession when asked about the income he received from hail damage on the vehicles intervenor said that he and the auto repair shop worked out a deal in which he did not have to pay the dollar_figure deductible for each car fixed tax resulted from an understatement_of_tax and an assessed deficiency on date a second determination was made that relief was not appropriate under sec_6015 or c petitioner then submitted a form statement of disagreement which was received by respondent on date but was not forwarded to the appropriate office however unbeknownst to petitioner respondent had issued a final_determination letter on date without considering the information submitted with petitioner’s appeals request on date after review of the appeals request the innocent spouse unit issued a revised preliminary determination granting petitioner innocent spouse relief under sec_6015 on date without the knowledge that respondent had reversed his position and granted petitioner innocent spouse relief petitioner filed a petition with this court after receiving notice intervenor filed timely a notice of intervention on date opinion in general spouses who elect to file a joint federal_income_tax return for a taxable_year are jointly and severally liable for the entire amount of tax reported on the return as well as for any deficiency subsequently determined even if all of the income giving rise to the tax_liability is allocable to only one of them sec_6013 114_tc_276 sec_6015 however provides exceptions to the general_rule of joint_and_several_liability in limited circumstances 119_tc_306 affd 101_fedappx_34 6th cir one of those circumstances is provided for in sec_6015 upon the election of its application by the taxpayer that section limits a spouse’s liability for a deficiency to the portion of the deficiency properly allocable to that spouse under sec_6015 in general an item that gives rise to a deficiency on a joint federal_income_tax return will be allocated to each individual who files the joint_return in the same manner as that item would have been allocated had those individuals filed separate returns sec_6015 respondent concedes petitioner’s entitlement to relief under sec_6015 the concession presumably contemplates a sec_6015 allocation satisfactory to both of them however intervenor challenges petitioner’s entitlement to sec_6015 relief according to intervenor petitioner knew about the items giving rise to the deficiency that is the financial position of the company including all income deductions and expenditures and that knowledge disqualifies her from sec_6015 relief he contends that the evidence that he offered might support a finding that petitioner had reason to know about the understatement_of_tax shown on the return see eg 887_f2d_959 9th cir 116_tc_198 wiener v commissioner tcmemo_2008_230 but a requesting spouse’s reason to know of the item is not sufficient to deny relief under sec_6015 if as here all of the other requirements of that section have been satisfied then as relevant here the burden_of_proof is shifted to the commissioner and relief is denied to the requesting spouse only if the commissioner demonstrates that the requesting spouse had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency sec_6015 114_tc_333 martin v commissioner tcmemo_2000_ an issue arises where the burden_of_proof shifts to the commissioner in cases when the commissioner favors granting relief and the nonrequesting spouse intervenes to oppose it the court has resolved this conflict of burden shifting by determining whether actual knowledge has been established by a preponderance_of_the_evidence as presented by all three parties see knight v commissioner tcmemo_2010_242 mcdaniel v commissioner tcmemo_2009_137 stergios v commissioner tcmemo_2009_15 to determine whether the requesting spouse had actual knowledge the court looks to the surrounding facts and circumstances for an actual and clear awareness as opposed to reason to know of the items giving rise to the deficiency see 115_tc_183 affd 282_f3d_326 5th cir other than matters stipulated respondent offered no evidence at trial petitioner and intervenor each testified on his or her own behalf and numerous documents were introduced into evidence on intervenor’s behalf petitioner worked for the company which intervenor ran for the tax_year at issue however she never owned any interest in the company and performed only limited tasks intervenor was solely responsible for maintaining the checking account from which the finances of the company and the home were handled he was the only signatory to checks drawn off of that account had actual knowledge of the time and the manner in which the hail-damaged cars were fixed was responsible for hiring and helping the c p a who prepared the return using the information that intervenor prepared and gathered from the company and his and petitioner’s personal records was responsible for maintaining the financial health of the company and was responsible for running the company petitioner had no actual knowledge of the items on which the deficiency was based in fact petitioner had moved out of intervenor’s house and had been separated from him for months when the hail-damaged cars were fixed and for over a year when the tax_return was filed petitioner testified that she had absolutely no idea of intervenor’s business affairs at the time she signed the tax_return and that her signature on the return was the only part she took in the tax_return preparation conclusion because petitioner did not have actual knowledge of the items that resulted in the deficiency during tax_year she is entitled to relief from joint_and_several_liability for the deficiency under sec_6015 the court has considered the remaining arguments of all parties for results contrary to those expressed herein and to the extent not discussed above finds those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for petitioner
